Citation Nr: 1548681	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  06-07 344	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988 and from June 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in May 2010 and November 2011.  The Board denied his claim in September 2012.  The Veteran appealed this case to the U. S. Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's September 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Board remanded this case again in August 2014 and April 2015.  Because there has not been substantial compliance with the Board's remand directives, unfortunately another remand is necessary.  Stegall v. West, 11 Vet. App. 298, 271 (1998).  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The terms of the September 2013 Joint Motion require that VA provide the Veteran an examination to determine whether his psychiatric disorder is related to his period of active service or to his service-connected disabilities.  The parties noted that the Veteran experienced symptoms of a psychiatric condition in service that were identified in his service treatment records (STRs).  The Veteran has also contended that his psychiatric disorder is caused by his service-connected disabilities.  

In August 2014, the Board requested an examination to address three theories of entitlement.  First, whether the claimed disability arose during or was caused by his period of active service.  Second, whether the claimed disability was caused by a service-connected disability.  Last, whether the claimed disability was aggravated (permanently worsened beyond normal progression) by a service-connected disability.  The Veteran underwent a VA examination in September 2014.  

In its April 2015 remand, the Board found the September 2014 VA examination and opinion to be inadequate in both its rationale and its failure to address the aggravation prong of a secondary service connection claim.  The Board therefore remanded this case again to obtain an adequate opinion regarding the three theories of service connection that were raised by the record.  The Veteran underwent a VA examination in June 2015.  For the reasons discussed below, there was not substantial compliance with the Board's April 2015 remand directives.  Therefore, another remand is required.  Stegall, 11 Vet. App. at 271.  

The examiner diagnosed unspecified depressive disorder and noted previous diagnoses of panic disorder, rule out bipolar disorder, adjustment disorder, insomnia, and depression not otherwise specified with anxiety.  The Board notes that a typographical error in the April 2015 remand referenced a report of medical history from June 1994.  However, the examiner correctly identified the correct document: a June 1991 report of medical history that noted depression and excessive worry.  

The examination is inadequate because the examiner's rationale for the aggravation prong of a secondary service connection claim is inadequate.  It is simply the same rationale that was used for why the claimed disability was not directly caused by one of the Veteran's service-connected disabilities.  On remand, the examiner must specifically address whether there was aggravation as opposed to simply concluding that there were no "mental health symptoms or concerns related to the veteran's service connected conditions."  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the June 2015 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 1985 STR noting marital discord.

ii. A June 1991 report of medical history where the Veteran reported depression or excessive worry.  

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder began during active service or is related to any incident of service. 

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability was proximately due to or the result of his service-connected disabilities which include (1) status post resection of lymph node, right neck, with residual painful paresthesias over scar, (2) tinnitus, (3) bilateral hearing loss, and (4) right ureteral calculus.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was aggravated beyond its natural progression by his service-connected disabilities.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  The examiner must explain the significance of the April 1985 report of marital discord and the June 1991 report of medical history showing a report of depression or excessive worry.  

e. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it MUST be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




